DETAILED ACTION
The action is in response to communications filed on 12/28/2021
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.

Examiners Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the Applicant's representative Jeffery Zahn on 1/5/2022. 
The application has been amended as follows:
In the claims
1.	(Currently Amended)  A functional logic abstraction layer system associated with acquiring domain knowledge associated with a plurality of application computing devices configured to request a factual query from the functional logic abstraction layer system, the functional logic abstraction layer system comprising:
	a functional logic evaluator computer device;
	a functional logic knowledge storage device;
	at least one data resource device; and
	at least one network operatively connecting the plurality of application computing devices, the functional logic knowledge storage device and the at least one data resource device, the functional logic evaluator computer device including a knowledge base storage system including:
	a common memory which stores a knowledge base and a knowledge base management system which includes instructions for adding instances to the knowledge base and querying the knowledge base; and
	a processor configured to execute the instructions,
	wherein the knowledge base is configured as a functional logic knowledge (FLK) repository storing compiled Boolean information representing data included in the FLK repository and [[the]] a logic for interpreting the data, the FLK repository including a common data table for both factual data and associated logical knowledge, the output or a false output, each of the one or more gate instances including an associated group membership specifying the filiated other instances to use as factors to determine the true output or the false output of the gate instance and the operatively associated evaluator configured to execute the plurality of Boolean logic operations using one of a backward chaining logic evaluator and a forward changing logic evaluator; 
	wherein the knowledge base is stored in the common memory as compiled Boolean information representing data as factual knowledge and [[a]] the logic for interpreting the data, the plurality of instances are individually named following a hierarchical taxonomy naming convention providing meaning by classification, the knowledge base system is configured using LDAP (Lightweight Directory Access Protocol), and the LDAP configured knowledge base system includes branch object types, subject object types, observation object types, [[G]]gates object types and [[F]]filiations object types; and
	wherein the functional logic abstraction layer system interprets and processes [[a]] the factual query requested from one of the application computing devices and provides a response to the  requesting application computing device, the functional knowledge processing instructions inferring the response based on the knowledge base.



7. 	(Original)  The knowledge base system according to claim 1, wherein the Boolean logic operations include one or more of AND, OR, XOR, NAND, NOR and XNOR operations.

8.-14. (Canceled)  

15.	(Currently Amended)  A functional logic abstraction layer system associated with acquiring domain knowledge associated with a plurality of application computing devices configured to request a factual query from the functional logic abstraction layer system, the functional logic abstraction layer system comprising:
	
	a functional logic evaluator computer device;
	a functional logic knowledge storage device;
	at least one data resource device; and
	at least one network operatively connecting the plurality of application computing devices, the functional logic knowledge storage device and the at least one data resource device, the functional logic evaluator computer device including a knowledge base system including:
	a common memory including a knowledge base, the knowledge base configured as a functional logic knowledge (FLK) repository storing compiled Boolean information representing data included in the FLK repository and [[the]] a logic for interpreting the data, the FLK repository including a common data table for both factual data and associated logical a true output or a false output, each observation instance including computer code  executed by a process external to the FLK repository to detect the external current truth which is true at times and false at other times, and a plurality of gate instances specifying one of a plurality of Boolean logic operations to be performed on two or more filiated other instances specified by the gate instance, each of the gate instances including an associated group membership specifying the filiated other instances included in the output or the false output of the gate instance; 
	wherein the knowledge based is stored as compiled Boolean information representing data as factual knowledge and [[a]] the logic for interpreting the data, the plurality of instances are individually named following a hierarchical taxonomy naming convention providing meaning by classification, the knowledge base system is configured using LDAP (Lightweight Directory Access Protocol), and the LDAP configured knowledge base system includes branch object types, subject object types, observation object types, [[G]]gates object types and [[F]]filiations object types; and
	the functional logic evaluator computer device configured to perform a logic evaluation of the knowledge base based on a query using one of a backward chaining logic evaluator and a forward chaining logic evaluator
	wherein the functional logic abstraction layer system interprets and processes [[a]] the factual query requested from one of the application computing devices and provides a 


16-20.	(Canceled)

21.	(Original)  The knowledge base system according to claim 15, wherein the Boolean logic operations include one or more of AND, OR, XOR, NAND, NOR and XNOR operations.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record Yanase 8818930 discloses a system where each entity to have entity identifier and a set of attributes, logic operations performed on attributes associated with entity identifiers, entities are stored in parent child relationships, entities to have attributes in parent child relationship such as organism and plant and animal and mammal, entities have attributes to determine a true or false value along with entity and attribute information in stored in a table where this information is compiled. Abbassian et al. US2015/0029034 teaches forward chaining and backward chaining in knowledge base. Bear et al. US2003/0055945 teaches LDAP as an example of a knowledge base. Le et al. US2015/0281401 teaches knowledge base to be used be remote process.
	After further consideration of the prior records of art, the prior art alone or in combination do not in combination with the other limitations of the independent claim teach 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLEN S LIN/Examiner, Art Unit 2153